Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the pre-appeal filed on August 4, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARK L SHIBUYA/            Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                            
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of treating neuropathic pain in a spinal cord injury patient comprising administering 2-(2-oxo-4-propylpyrrolidin-1-yl)butanamide (aka. Brivaracetam), or (S)-2-(2-oxopyrrolidin-1-yl)butanamide (aka. Levetiracetam), wherein the pain is generated by spinal cord tissue caudal to the level of the spinal cord injury, and wherein the neuropathic pain in sympathetically mediated spinal cord injury pain perceived by patient to be below the level of spinal cord injury. The route of administration of  Brivaracetam is not limited (claim1), but particularly for intrathecal administration (claim 7). The route of administration of Levetiracetam is limited to intrathecal administration (claim 13).
The state of prior art. As applicants assessed, Spinal cord injury often result in pain, which include pain below the level of injury. See, paragraph [0004] of the specification. Further, Anti-epileptic drugs are often suggested for treating neuropathic pain, and two of these commercially approved compounds, levetiracetam and brivaracetam, which act by binding to synaptic glycoprotein 2A (SV2A).  However, levetiracetam has been shown to have no analgesic or other benefit in patients with neuropathic pain following spinal cord injury. See, paragraphs 
The description of claimed invention: working examples, guidance and direction provided in application: Other than further confirmation what have been long suggested in the prior art: SV2A is associated with SCI neuropathic pain, the application provide no working example,  guidance and/or direction particularly related to levetiracetam and brivaracetam and their administration. No rationales are provided as to why the Finnerup experiment is not successful and why the claimed method should be successful in view of Finnerup experiment. The application is completely silent as to the difference among the routes of administration.  
In view of the nature of claimed invention, the state of the prior art, particularly, applicants’ assessment of the prior art, and the written description provided in the specification, one skilled in the relevant art would have not been conveyed that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and  13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites the limitation "claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note, claim 3 has been cancelled. Claim 5 is indefinite as being both incomplete, by its dependence on a cancelled claim; and for lack of antecedent basis for its limitation which is not present in cancelled base claim 3.
Claim13 recites the limitation "the (S)-2-(2-oxopyrrolidin-1-yl)butanamide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farina et al. (US 20100125096 A1) in view of Finnerup et al. (“Levetiracetam in spinal cord injury pain: a randomized controlled trial,” Spinal Cord, 2009, Vol. 47, pp 861-867), Siddal et al. (“The efficacy of intrathecal morphine and clonidine in the treatment of pain after spinal cord injury,” Anesth. Analg. 2000, Vol. 91, pp 1493-1498),  Hochman (US 8,722,668 B2), and Klein et al. (WO 2015/110435 A1, IDS).
Farina et al. teach a method of treatment, prevention and/or delay of progression of neuropathic pain comprising administering to patients in need thereof acetam derivatives, 
    PNG
    media_image1.png
    87
    108
    media_image1.png
    Greyscale
(levetiracetam) and 
    PNG
    media_image2.png
    103
    111
    media_image2.png
    Greyscale
(brivaracetam). See, particularly, the abstract, Fig. 1. Paragraphs [0025] to [0026]. The administration may be realized by those well –known routes of administration. Expressly recited route of administration include oral, parenteral, topical and intrathecal administration. See, paragraph [0028]. The pain to be treated particularly encompass neuropathic pain, such as complex regional pain syndrome, phantom limb thalamic syndrome and spinal syndrome. See, particularly, paragraph [0047], [0050]. The effective amounts are in the range of 0.24 to 4 g per day. See, particularly, paragraph [0010]. 
Farina et al. do not teach expressly the treatment of spinal cord injury patients with pain of sympathetically mediated spinal cord injury pain perceived by patient to be below the level of spinal cord injury, particularly, with intrathecal administration.
However,  Finnerup et al. treated spinal cord injury patients by administering, orally, to spinal cord injury patients Levetiracetam,  or (S)-2-(2-oxopyrrolidin-1-yl)butanamide, in the amount administered was 500mgx2  daily, gradually increased to 1000mg x2 in second week, and 1500 mgx2 in weeks 3-5. Patients were permitted to reduce the final dose to 2000mg to 2500 mg daily if the experienced unacceptable adverse events . The patients includes those who have pain at below level. There are some patients treated with levetiracetam had pain relief of below level pain. Levetiracetam is generally well tolerated during the trial. See, particularly, the abstract, the Method section at pages 862, and the Results section at page 863 bridging to page 864. Finnerup et al. also reveals that it is known in the art that neuropathic pain felt below the level of injury, referred to as below level pain, is a central pain, having different mechanism than  “A significant limiting factor in the use of SV2A ligands is tolerability and side-effect profile. For example the effective dose of levetiracetam for partial onset seizures is dosed at 1000 mg, 2000 mg, and 3000 mg, given as twice-daily” , and there is a need in the art to provide an effective treatment with a lower effective dose of levetiracetam and a more favourable side effect profile. See, particularly, page 8, lines 7-20.
Saddle et al. teach a method of intrathecal administration of morphine and clonidine for treatment of pain after spinal cord injury. See, particularly, the abstract. Saddle et al. further reveals that it has been known in the art for using intrathecally administered drug in management of a variety of pain problem, and the intrathecal route has the advantage of delivering an effective drug close to its presumed site of action with minimal systemic side effects. See, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat pain, particularly, pain of low level and perception of pain in spinal cord injury patients by administering to the patients an acetam derivative, such as levetiracetam or brivaracetam,  directly to the nervous system, by routes known in the art, such as intrathecal administration..
A person of ordinary skill in the art would have been motivated to treat pain, particularly, pain of low level and perception of pain in spinal cord injury patients by administering to the patients an acetam derivative, such as levetiracetam or brivaracetam, directly to the nervous system, by routes known in the art, such as intrathecal administration because the particular acetam derivatives, as known SV2A ligands, are known therapeutic drugs and are particularly known for treatment of neuropathic pain, such as those caused by spinal cord injury. Further, intrathecal administration has been known to have many advantage over other route of administration in that it delivers an effective drug close to its presumed site of action with minimal systemic side effects. Further, one of ordinary skill would have been motivated to use the intrathecal administration since oral administration yield no significant therapeutic benefit.  It is to be presumed that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. In instant case, it would have been within the skill of ordinary skilled artisan to adapt a more effective delivery method, such as intrathecal administration. As to the particular  
Response to the Arguments
Applicants’ arguments submitted August 4, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. 
Applicants contend that the office action erred in that the totality of the art, including the failed clinical trial to treat pain in spinal cord injured individuals by administering the levetiracetam analog, is exact opposite of a reasonable expectation of success and motivation to combine the references. The arguments are not probative. First, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings, suggestion and motivation are found in cited reference and n the knowledge generally available to one of ordinary skill in the art. Particularly, the prior art as a whole have taught that Levetiracetam, or its derivatives, have been to bind to a synaptic vesicle protein SV2A in the brain and spinal cord and is thought to act by inhibiting presynaptic neurotransmitter release and has been particularly used for treating neuropathic pain, such as spinal cord injury associated pain. Thus, the employment of levetiracetam or brivaracetam for treating spinal cord injury disparaging the SV2A mechanism, is exact opposite of “motivation to combined the references. What Finnerup et al. actually disclosed is “The reason for the lack of efficacy with levetiracetam is unknown.”. Nevertheless, Finnerup et al. speculated several possible reasons, one of them is “It is possible that the pharmacological action of levetiracetam is not involved in neuropathic pain mechanism and that interference with the SV2A, in levetiracetam doses used in humans (orally), will have no impact, on neuropathic pain.” Such a possible reason may be in conflict with other known fact. Finnerup et al. discloses that clinical study has it limitation. See, page 866, left col. The last paragraph. Thus, one of ordinary skill in the art would have not viewed the disclosure of Finnerup et al. as a teach away for using SV2A ligand in general, and levetiracetam in particularly, for treating spinal cord injury associate pain, but as a guidance for adapting other delivering route/dosage regimen to achieving more effective  dosage. In fact, Klein et al. (WO2015110435 A1) filed long after the Finnerup study, still use levetiracetam as SV2A ligand for treating neuropathic pain, including spinal cord injury associated pain, indicating that ordinary skill in the art, at the time before the effective filing date of the claimed the invention, does consider SV2A ligand, such as levetiracetam, as a valid therapeutic agent for treating neuropathic pain, including spinal cord injury associated pain.
Applicants’ arguments that there is no reasonable expectation of success, citing Novartis v. West-Ward; and OSI v. Apotex  have been fully considered, but found unpersuasive. First, other than what have been taught or suggested by the prior art, the application provide no 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        



	
.